Thomas Deane of Boston Merchant plaint. agt Seth Perry Deft in an action of debt upon account to the summe of twenty Seven pounds five Shillings & four pence in mony being the ballance thereof with all due damages according to attachmt datd October. 23th 1676. . . . The Jury . . . found for the plaint. twenty Seven pounds five Shillings & four pence in mony & costs of Court allowd Fifteen Shillings & two pence. The Deft appealed from this judgemt unto the next Court of Assistants & himselfe principall in £.56. & John Walley & Asaph Eliott Sureties in £.28. apeice bound themselves respectiuely . . . on condition the sd Perry should prosecute his appeale . . .
*725[This case had reference to base malt and bad beer, as appears in Perry’s Reasons of Appeal (S. F. 1555):
. . . after this J met him and told him of a loss J had sustained by this mault Jn Long Jsland where it wold not sell but maid them sick that drunk the beere maide of his mault: hee still told mee as afore and said hee beleued it wold make good beere if J wold but put Jn good store of melases and he said that my loss Cold not be so great as J did Jnmagen because J was to pay nothing but beere: th[u]s hee treated mee from time to time perswading mee to grind all the mault a forsaid and Brought an Instanc of a gentell man his neighbor viz mr shrimpton whoo Lost sum mault for want of grinding it: saying mault wold not Keep good: vngrownd as wold when grownd: • by this time mr deane is so perswaded of the badness of the mault that hee tells mee J must vse none of it for him he wold not haue his sea men to drink any such beere fore feare it shold doe them hurt and thus hee for worned mee againe and againe Jn these uery words: and told mee it made such heuie beere hee cold not drink it speaking of that Jn his fammely allthough there were but 1 sack Jn six of his viz mr d[ea]ns base mault and the other: fiue uerry good mault. mr deam spak to mee to Brew 4 or fiue tun of beere for a ship saying that J must find Cask also: J told him J must giue money or that equiualent for Cask and his [Or] was beere and not money after sum words hee Came to mee and spake so as J only heard him that if J Refused hee coold sue mee for the first bargain or to that efect.
so that there [se]ems to be a fallecy Jn his oath viz mr deanes: or a Reseruation and that this is good Euedence J Leaue to this honoured Court and Jury to Judg ]